                                  IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                          CHARLOTTE DIVISION
                                          3:17-CR-00200-RJC-DSC
               USA                                         )
                                                           )
                   v.                                      )              ORDER
                                                           )
               XAVIER TWANNE HARDIN                        )
                                                           )

                        THIS MATTER is before the Court on the defendant’s Motions for

              Compassionate Release, (Doc. Nos. 67, 68), which he claims follows his request for

              relief from the warden of his institution.

                        Local Criminal Rule 47.1(D) provides that the government is not required to

              respond to pro se motions unless ordered by the Court.

                        IT IS, THEREFORE, ORDERED that the government shall file a response to

              the Motions for Compassionate Release within fourteen (14) days of the entry of this

              Order.



Signed: May 14, 2020




                        Case 3:17-cr-00200-RJC-DSC Document 69 Filed 05/15/20 Page 1 of 1
